DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a “recording medium” could be an electrical signal, which is non-statutory subject matter. The Examiner recommends stating, “non-transitory computer readable medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altonen et al. U.S. PGPub 2013/0113284.
Regarding claims 1, 7 and 8, Altonen discloses a server that communicates, via a network, with one or a plurality of air conditioners that execute either a normal operation or a loosening operation (e.g. energy savings mode) that consumes less power than the normal operation, the server (e.g. controller) comprising: a determination unit that determines a heat exposure period (e.g. natural light period) based on indoor solar irradiance information for each air conditioning target space (e.g. daylight data in the room), the indoor solar irradiance information indicating a transition of solar irradiance measured in an air conditioning target space as a target in which the air conditioner performs air conditioning, and the heat exposure period being a time duration in which an environment in the air conditioning target space is likely to be influenced by solar radiation (e.g. pg. 1-2, ¶11-12; pg. 10-11, ¶102, 104 and 107; pg. 19, ¶154; pg. 22, ¶174; Fig. 1); a generation unit that generates operation plan information of at least designating a loosening operation period based on the heat exposure period, the loosening operation period (e.g. energy savings mode/decrease set point temperature of temperature control devices) being a time duration in which the air conditioner that performs air conditioning for the air conditioning target space is caused to execute the loosening operation (e.g. pg. 1-2, ¶11-12; pg. 10-11, ¶102, 104 and 107; pg. 19, ¶154; pg. 22, ¶174; Fig. 1); and a supply unit that supplies the operation plan information to the air conditioner via the network to cause the air conditioner to execute the loosening operation in the loosening operation period (e.g. pg. 1-2, ¶11-12; pg. 10-11, ¶102, 104 and 107; pg. 19, ¶154; pg. 22, ¶174; Fig. 1). 
 	Regarding claim 6, Altonen discloses the server according to claim 1, wherein the generation unit generates operation plan information of designating, as a setting temperature in the loosening operation period, a corrected setting temperature obtained by correcting a setting temperature designated by a user of the air conditioner in a direction close to an outdoor air temperature (e.g. pg. 1-2, ¶11-12; pg. 10-11, ¶102, 104 and 107; pg. 19, ¶154; pg. 22, ¶174; Fig. 1). 
 	Regarding claim 7, Altonen discloses an air conditioning control system comprising: one or a plurality of air conditioners that execute either a normal operation or a loosening operation that consumes less power than the normal operation (e.g. pg. 1-2, ¶11-12; pg. 10-11, ¶102, 104 and 107; pg. 19, ¶154; pg. 22, ¶174; Fig. 1); and a server that communicates with the air conditioner via a network, wherein the server 
 	Regarding claim 8, Altonen discloses a control method of a server that communicates, via a network, with one or a plurality of air conditioners that execute either a normal operation or a loosening operation that consumes less power than the normal operation, the method comprising: determining a heat exposure period based on indoor solar irradiance information for each air conditioning target space, the indoor solar irradiance information indicating a transition of solar irradiance measured in a air conditioning target space as a target in which the air conditioner performs air conditioning, and the heat exposure period being a time duration in which an environment in the air conditioning target space is likely to be influenced by solar radiation (e.g. pg. 1-2, ¶11-12; pg. 10-11, ¶102, 104 and 107; pg. 19, ¶154; pg. 22, ¶174; Fig. 1); generating operation plan information of at least designating a loosening operation period based on the heat exposure period, the loosening operation period being a time duration in which the air conditioner that performs air conditioning for the air conditioning target space is caused to execute 
 	Regarding claim 9, Altonen discloses a recording medium that stores a control program for causing a computer to function as the server according to claim 1, and that stores the control program for causing the computer to function as the determination unit, the generation unit, and the supply unit (e.g. pg. 1-2, ¶11-12; pg. 10-11, ¶102, 104 and 107; pg. 19, ¶154; pg. 22, ¶174; Fig. 1).

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
July 31, 2021

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116